UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4879


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARLO BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00426-RDB-1)


Submitted:   April 30, 2012                   Decided:   June 8, 2012


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlo Brown, Appellant Pro SE. Benjamin M. Block, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marlo Brown pleaded guilty to distribution of cocaine

base, in violation of 21 U.S.C. § 841(a) (2006).                                 The district

court    sentenced        Brown       to   151    months         of   imprisonment,       and    we

granted       the    Government’s           motion          to   dismiss       his   appeal     as

untimely.           The    district        court          subsequently     granted     in     part

Brown’s 28 U.S.C.A. § 2255 (West Supp. 2011) motion, entering an

amended       judgment     from       which      Brown       now      appeals.       Finding     no

error, we affirm.

               Brown first argues on appeal that the district court

lacked    jurisdiction            over      his       prosecution.             However,     Brown

pleaded guilty to a federal offense, and we have previously held

that     21    U.S.C.          § 841(a)     is        a     constitutional       exercise       of

Congressional authority.                   See United States v. Leshuk, 65 F.3d

1105, 1111-12 (4th Cir. 1995).

               Brown next argues that the district court erred in

finding that he was a career offender, contending that his two

prior assault convictions do not qualify as crimes of violence.

We review a sentence for reasonableness, applying an abuse of

discretion standard.                  Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir.     2009).           In     so    doing,         we     examine     the     sentence       for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

                                                  2
Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]    factors,          selecting   a    sentence          based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”       Gall, 552 U.S. at 51.

            Pursuant to the Guidelines, a defendant is classified

as   a   career    offender     if    he    was   eighteen   years       old    when     he

committed the offense of conviction, the offense of conviction

is a felony crime of violence or controlled substance offense,

and he has sustained at least two prior convictions for crimes

of violence or controlled substance offenses.                     U.S. Sentencing

Guidelines    Manual     (“USSG”)          § 4B1.1(a)   (2011).          A     crime     of

violence is defined in part as an offense punishable by a term

exceeding one year of imprisonment that has as an element the

use, attempted use, or threatened use of physical force against

another.     USSG § 4B1.2(a).          A controlled substance offense is an

offense punishable by a term exceeding one year of imprisonment

that prohibits the distribution of a controlled substance.                             USSG

§ 4B1.2(b).       Here, even if Brown’s prior assault convictions did

not qualify as crimes of violence, he had sustained two prior

qualifying        convictions        for    distribution     of      a       controlled

substance and robbery.           Therefore, the district court did not

err in determining that Brown was a career offender.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                             3
legal   contentions   are   adequately   presented   in   the   materials

before the court and argument would not aid in the decisional

process.



                                                                 AFFIRMED




                                   4